        Case 1:05-cr-01192-NRB Document 306 Filed 05/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

            - against -

PHILLIP R. BENNETT,                              MEMORANDUM AND ORDER

                Defendant.                       05 Cr. 1192-1 (NRB)
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       On July 3, 2008, this Court sentenced Phillip R. Bennett to

16 years in prison after he plead guilty to a massive fraud he

committed as President and Chief Executive Officer of Refco,

Inc.    Mr. Bennett, who is 71 years old and a British citizen, moves

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) on the

ground that his age and health conditions, in the setting of the

Moshannon       Valley   Correctional   Center   (the   “MVCC”)   during   the

COVID-19 pandemic, warrant reducing his sentence to time served.

       Section 3582(c)(1)(A) permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”         18 U.S.C. § 3582(c)(1)(A).        However, a

court     may     reduce    a   defendant’s      sentence   under    Section

3582(c)(1)(A)(i) only “upon motion of the Director of the Bureau
       Case 1:05-cr-01192-NRB Document 306 Filed 05/18/20 Page 2 of 4



of Prisons” or “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.”

Id. § 3582(c)(1)(A).1

      The Court concludes that in the atypical, and likely unique,

circumstances of Mr. Bennett’s motion, he will meet his burden of

demonstrating that “extraordinary and compelling reasons” warrant

a reduction of his sentence to time served, and that such a

reduction is “consistent with applicable policy statements issued

by the Sentencing Commission.”          18 U.S.C. § 3582(c)(1)(A).          Mr.

Bennett has served 73% of his 16-year sentence, and, accounting

for good time credit, is projected to be released on April 22,

2022, after having served approximately 13.6 years, or 85%, of his

sentence.      Mr. Bennett also meets the criteria set forth in

Attorney General Barr’s memorandum to the Director of the Bureau



1 Consistent with this Court’s reading of Section 3582(c)(1)(A)’s exhaustion
requirement, see United States v. Pereyra-Polanco, 19 Cr. 10 (NRB), 2020 WL
1862639, at *1 (S.D.N.Y. Apr. 14, 2020), it will not decide Mr. Bennett’s motion
until May 21, 2020, when 30 days will have elapsed since the Facility
Administrator of the MVCC received Mr. Bennett’s request for compassionate
release. See ECF No. 299, Ex. 2 (filed under seal). The Facility Administrator
denied Mr. Bennett’s request on the ground that Mr. Bennett, as a deportable
alien, was “ineligible for community based programs to include halfway house,
home confinement, and compassionate release.” ECF No. 299, Ex. 2 (filed under
seal).


                                      -2-
       Case 1:05-cr-01192-NRB Document 306 Filed 05/18/20 Page 3 of 4



of Prisons regarding the availability of home confinement during

the COVID-19 pandemic.        See ECF No. 296, Ex. I.        Worth noting in

this regard is that Mr. Bennett has been a model prisoner teaching

GED classes four times a day, five days a week while he was

incarcerated at FCI Ft. Dix, where he served the first ten years

of his sentence before being transferred to the MVCC.              Moreover,

Mr. Bennett’s age, 71, puts him in the category of people for whom

COVID-19 poses a far greater risk of death, even though his health

conditions are not unusual for someone of his age.2

       However, the unique feature of Mr. Bennett's application is

that   U.S.    Immigration    and    Customs   Enforcement   has   lodged   an

immigration detainer on him, and, prior to the COVID-19 pandemic,

Mr. Bennett consented to his removal to the United Kingdom.             ICE’s

detainer      renders   Mr.   Bennett    ineligible    for   community-based

programs, including home confinement.                In fact, the Facility

Administrator     of    the   MVCC   denied    Mr.   Bennett’s   request    for

compassionate release because the ICE detainer left him ineligible

for such consideration. See ECF No. 299, Ex. 2 (filed under seal).

After the Court requested further information regarding the impact

of Mr. Bennett’s detainer on his release, the Court was informed:

       The Government has spoken with the U.S. Immigration and
       Customs Enforcement (“ICE”) official who initially

2 COVID-19 statistics for the MVCC are not available on the Bureau of Prisons’
website because the MVCC is a private prison.


                                        -3-
      Case 1:05-cr-01192-NRB Document 306 Filed 05/18/20 Page 4 of 4



     placed the immigration detainer on the defendant and the
     ICE officials in Allenwood, Pennsylvania, who are
     currently responsible for its execution. Based on those
     discussions, the Government understands that if the
     defendant is released from prison, ICE officials will
     execute his immigration detainer, taking the defendant
     into ICE custody and deporting him at the earliest
     opportunity; since the defendant has a stipulated order
     of removal and a passport, and the United Kingdom is
     accepting deportees, ICE may be able to deport him the
     same day he is taken into ICE custody.

ECF No. 302 at 1 (footnote omitted).

     Considering all of the circumstances raised by Mr. Bennett’s

motion, and especially that ICE will deport him forthwith upon his

release, the Court is prepared to grant Mr. Bennett’s motion on

May 21, 2020.   To facilitate Mr. Bennett’s forthwith deportation,

counsel should submit a proposed order that includes provisions

for the immediate deportation of Mr. Bennett to the United Kingdom

upon his release from the MVCC to ICE custody.              The Court is

hopeful that the form of the order will be consented to.

          SO ORDERED.

Dated:    New York, New York
          May 18, 2020

                                         ____________________________
                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                   -4-
